internal_revenue_service number release date index number ------------------------ --------------------------- ---------------------------- in re ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-147287-05 date date this letter responds to a request for a letter_ruling submitted on behalf of on date taxpayer’s compensation committee unanimously approved ------------------------- ---------------------------------------------------- --------------------------- --------------------------- legend legend taxpayer bonus plan date date dear -------------- taxpayer on date requesting a ruling under sec_162 of the internal_revenue_code adoption of the bonus plan and directed that it be submitted for shareholder approval at taxpayer’s annual shareholder meeting the bonus plan is intended to be a qualified_performance-based_compensation plan under sec_162 of the code and sec_1_162-27 of the income_tax regulations as stated in taxpayer’s proxy statement of date if the bonus plan is not approved by stockholders no payments relating to those targets will be made by taxpayer taxpayer’s proxy statement also states that taxpayer reserves the right to pay discretionary bonuses or other types of compensation outside of the bonus plan the proxy statement further states that no employee has a guaranteed right to any discretionary bonus as a substitute for a performance bonus in the event that performance targets are not met or that shareholders fail to approve the material terms of the bonus plan taxpayer requests a ruling that taxpayer’s reserving the right in its proxy statement to pay discretionary bonuses outside of the bonus plan as well as the subsequent payment of any discretionary bonuses does not prevent the bonus plan plr-147287-05 from qualifying as a qualified_performance-based_compensation plan under sec_162 of the code and sec_1_162-27 of the regulations sec_162 of the code allows a deduction for all of the ordinary and necessary business_expenses paid_or_incurred during the taxably year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure sec_162 excepts from that limit performance-based compensation that in relevant part is payable solely on account of attaining one or more performance goals determined by a compensation committee of the board_of directors which is comprised solely of two or more outside directors if the material terms under which the remuneration is to be paid are approved by a majority of the shareholders sec_1_162-27 of the regulations provides that qualified performance- based compensation must be paid solely on account of the attainment of one or more preestablished objective goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee establishes the goal however in no event will a performance_goal be considered to be preestablished if it is established after percent of the period_of_service as scheduled in good_faith at the time the goal is established has elapsed under sec_1_162-27 of the regulations the terms of an objective formula or standard must preclude discretion to increase the amount of compensation payable that would other be due on attainment of a goal under sec_1_162-27 of the regulations the determination of whether compensation is considered performance-based generally shall be made on a grant-by- grant basis under sec_1_162-27 of the regulations compensation is not considered performance-based if the facts and circumstances indicate that the employee would receive all or part of the compensation regardless of whether the performance_goal is attained thus if the payment of compensation under an award is only nominally or partially contingent on attaining a performance_goal none of the compensation payable under the award will be considered performance-based plr-147287-05 sec_1_162-27 provides that once the material terms of a performance_goal are disclosed to and approved by shareholders no additional disclosure or approval is required unless the compensation committee changes the material terms of the performance_goal if however the compensation committee has authority to change targets under a performance_goal after shareholder approval of the goal material terms of the performance_goal must be disclosed and reapproved by shareholders no later than the first shareholder meeting that occurs in the fifth year following the year in which shareholders previously approved the performance_goal based on the forgoing we rule that taxpayer’s reservation of the right to pay discretionary bonuses outside of the bonus plan will not prevent the bonus plan from qualifying as a qualified_performance-based_compensation plan under sec_162 of the code and sec_1_162-27 of the income_tax regulations the question of whether in operation the payment of discretionary bonuses causes the performance based compensation to be paid other than solely on account of the attainment of one or more pre-established objective performance goals is a question of fact questions of fact are best resolved in this area upon examination of several or more field income_tax returns thus no opinion is expressed concerning whether the payments of discretionary bonuses will prevent the bonus plan from qualifying as qualified_performance-based_compensation the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely william c schmidt senior counsel executive compensation branch office of the division counsel associate chief_counsel tax exempt government entities
